Appeal from an order of Supreme Court, Herkimer County (Kirk, J.), entered April 30, 2002, which denied the application of respondents Theodore P. Smith and Jay Smith, doing business as Smith Brothers of Central New York, for an additional allowance pursuant to EDPL 701.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Herkimer County, Kirk, J. Present — Pigott, Jr., P.J., Green, Scudder, Kehoe and Lawton, JJ.